     Case 2:07-cv-02513-GMS Document 2623 Filed 04/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                 ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19         The Court has received and reviewed the Monitor’s invoice dated April 1, 2021 for
20   services rendered by the Monitor in March 2021. The Court finds the invoice and charges
21   to be reasonable and directs Maricopa County to authorize payment of the Monitor’s
22   invoice for the total amount, including any past due balance.
23         Dated this 12th day of April, 2021.
24
25
26
27
28
